(DQ`|G)OTAO)N-\

NNNNNN|\)|\)N_`A_\_\_\_\_\_\_\_\
@\IC')U\AO)N-¥CD(QU)\IO)U'|LWN-\O

uNiTED sTATEs DisTRicT couRT
DisTRicT oF NEVADA
i_Ewis sTEwART, case No. 3;17-cv-00132-MMD-ch
Piaimifr oRDER
V.
RoiviEo ARANAs, et ai.,

Defendants

 

 

 

This action is a pro se civil rights complaint filed under 42 U.S.C. § 1983 by a
former state prisoner. ln compliance with this Court's order, Plaintiff has paid the full filing
fee for a civil action. (ECF Nos. 20, 22).

On March 12, 2018, the Court entered a screening order, (ECF No. 3). A follow-
up order imposed a 90-day stay and the Court entered a subsequent order assigning the
case to mediation by a court-appointed mediator. (ECF Nos. 5, 10). The Office of the
Attorney General has filed a status report indicating that settlement was not reached and
informing the Court of its intent to proceed with this action. (ECF No. 19).

lT lS THEREFORE ORDERED that:

1. The C|erk of the Court will electronically SERVE a copy of this order and a
copy of Plaintiff's complaint (ECF No. 4) on the Oftice of the Attorney General of the State
of Nevada, by adding the Attorney General of the State of Nevada to the docket sheet.
This does not indicate acceptance of service.

2. Service must be perfected within ninety (90) days from the date of this order
pursuant to Fed. R. Civ. P. 4(m).

3. Subject to the findings of the screening and follow-up orders (ECF Nos. 3,
5), within twenty-one (21) days of the date of entry of this order, the Attorney General's
Office will file a notice advising the Court and P_laintiff of: (a) the names of the defendants
for whom it accepts service; (b) the names of the defendants for whom it does ggt accept

service, and (c) the names of the defendants for whom it is filing the last-known-address

 

(D®`lO)O'l-h(»)|\)-\

NNNNN|\)NNN_\_\_\_;_\_\_\_\_\_\
m\lCDUl-P(»)N-\C(Q®\lC)OT-§O)N-\O

 

information under sea|. As to any of the named defendants for whom the Attorney
General's Office cannot accept service, the thce will fi|e, under seal, but will not serve
the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such
information. lf the last known address of the defendant(s) is a post of&ce box, the Attorney
General's Office will attempt to obtain and provide the last known physical address(es).

4. lf service cannot be accepted for any of the named defendant(s), Plaintiff
will file a motion identifying the unserved defendant(s), requesting issuance of a
summons, and specifying a full name and address for the defendant(s), For the
defendant(s) as to which the Attorney General has not provided last-known-address
information, Plaintiff will provide the full name M address for the defendant(s),

5. lf the Attorney General accepts service of process for any named
defendant(s), such defendant(s) will file and serve an answer or other response to the
complaint within sixty (60) days from the date of this order.

6. Henceforth, Plaintiff will serve upon defendant(s) or, if an appearance has
been entered by counsel, upon their attorney(s), a copy of every pleading, motion or other
document submitted for consideration by the Court. Plaintiff will include with the original
document submitted for filing a certificate stating the date that a true and correct copy of
the document was mailed or electronically filed to the defendants or counsel for the
defendants lf counsel has entered a notice of appearance, Plaintiff will direct service to
the individual attorney named in the notice of appearance, at the physical or electronic
address stated therein. The Court may disregard any document received by a district
judge or magistrate judge which has not been filed with the C|erk, and any document
received by a district judge, magistrate judge, or the C|erk which fails to include a
certificate showing proper service.

///
///
///
///

 

(O®`ICDU'|L(»)N-\

NNNNNNN|\)N_\_\_\_\_\_\_\_\_\_\
®`lO)U'l-L(»)N-\CCDQ`IO)U'|AO)N-\O

 

7. This case is no longer stayed.

DATED THis.Q$d day of october 20

 
 

 

